DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/25/2022 has been entered.

 Response to Arguments
Applicant's arguments filed 4/25/2022 have been fully considered but they are not persuasive.
Applicant states (pp. 15) that the cited prior art combined does not teach the amended claim elements “means for identifying whether the materialized view is stale with respect to the source table by: receiving a query directed at the materialized view and the source table, executing the query by merging the source table and the materialized view to identify modifications to the source table not reflected in the materialized view,” Examiner respectfully disagrees.
The instant specification does not define “executing the query by merging the source table and the materialized view”. Examiner interprets this claim element to mean that the query is executed by considering the difference between the materialized view and its source table.
In Oracle, any DML (i.e., modification) operation on the source table will cause the corresponding materialized view to become stale. The state of a materialized view can be checked (i.e., identified) by querying the data dictionary view USER_MVIEWS regarding (i.e., directed at) the materialized view and its source table, where column STALENESS shows if it is stale or fresh (Oracle1: pp. 21).
Applicant further states that the cited prior art combined does not teach the amended claimed elements “scanning the source table to detect the insertion of the at least one new micro-partition, and scanning the materialized view to detect the deletion of the at least one micro-partition; means for generating an updated materialized view based on detecting the at least one new micro-partition and detecting the deletion of the at least one micro-partition;” Examiner respectfully disagrees.
In Oracle, any DML operation (i.e., INSERT, UPDATE, DELETE) on the source table will cause the corresponding materialized view to become stale. Oracle provides three refresh (i.e., update) options for updating a materialized view (Oracle1: pp. 19-21), one of which is the FAST option that applies incremental changes to refresh the materialized view using (i.e., scanning) the information logged in the materialized view logs (Oracle1: Table 9-5). Among the incremental changes logged are INSERT (i.e., insertion of a micro-partition) and DELETE (i.e., deletion of a micro-partition).
Oracle does not disclose the limitation on micro-partition; however, Viavant maintains transaction data on immutable media and stores index on mutable media (Viavant: [0011]). A tablespace can be configured to include two sub-spaces, one for write-once media and the other for mutable media such as index and materialized views (Viavant: [0041]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Oracle with Viavant. One having ordinary skill in the art would have found motivation to incorporate immutable media in Oracle such that data integrity and security on source data is achieved without sacrificing the ease and efficiency of database queries and operations (Viavant: [0002]).
In summary, the cited prior art in combination teaches the amended claim elements of independent claims 1, 11, 16 and 31.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-13, 15-18, 20-35 and 37-40 are rejected under 35 U.S.C. 103 as being unpatentable over Basic/Advanced Materialized Views. Database Data Warehousing Guide, Oracle 11.2, 2013, pp. 1-52 [herein “Oracle1”] and Oracle9i Database Concepts, Oracle 9.2, 2002, pp. 1-31 [herein “Oracle3”], in view of Viavant US patent application 2006/0288035 [herein “Viavant”], and further in view of von Muhlen et al. US patent application 2016/0292443 [herein “von Muhlen”].
Claim 1 recites “A system for cross-account sharing of a materialized view in a multiple tenant database, the system comprising: means for generating a share object for a source table associated with a first account of the multiple tenant database,”
An Oracle database is accessed by multiple users. An object (i.e., materialized view) is owned by a user (i.e., first account), and a privilege to access an object can be granted by the owner of that object to another user (i.e., cross-account sharing) (Oracle3: pp. 12).
Oracle does not disclose the limitation on share object in multi-tenant database; however, von Muhlen uses namespaces (i.e., share objects) to associate files/folders (i.e., materialized views) with common access permissions (i.e., access rights) in a content management system (von Muhlen: [0049]). Moreover, access permissions are managed at the account level (i.e., cross-account), where each account is associated with either an individual user or an entity (i.e., tenant) (von Muhlen: [0041]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Oracle with von Muhlen. One having ordinary skill in the art would have found motivation to separate an object (i.e., materialized view) from the access control of that object (i.e., share object), to enable more flexibility in managing access permissions.
Claim 1 further recites “the source table including at least one micro-partition;” According to the instant specification [0036], micro-partitions are immutable storage devices that cannot be updated in-place and must be regenerated when the data stored therein is modified.
Oracle does not disclose the limitation on micro-partition; however, Viavant teaches relational database support to store and query immutable data, where transaction data is maintained on an immutable storage media while index is maintained on a mutable media (Viavant: [0011]). A tablespace can be configured to include two sub-spaces (i.e., micro-partitions), one for write-once media (i.e., source table) and the other for mutable media such as index (Viavant: [0041]).
Claim 1 further recites “means for generating the materialized view from the source table based on the shared object;”
In Oracle, a materialized view is generated by CREATE MATERIALIZED VIEW statement based on a SELECT query on a source table (Oracle1: pp. 10-11, example 9-1).
Claim 1 further recites “means for providing cross-account access rights to the materialized view to a second account such that the second account is given access to read the materialized view without copying the materialized view, the share object defining the cross-account access rights to the materialized view,”
An Oracle privilege to read the materialized view by an account (i.e., second account), but not the privilege to modify (i.e., copy) it, can be granted by the owner or a DB admin (Oracle3: pp. 13-14).
Claim 1 further recites “including: means for creating an alias object in the second account associated with the share object,”
Oracle lets user create a synonym, which is an alias for a schema object (i.e., share object) (Oracle3: pp. 10).
Claim 1 further recites “means for granting a role in the second account usage privileges to the alias object, and means for restricting the second account from accessing underlying data in the source table from which the materialized is generated;”
Oracle roles are named groups of related privileges (i.e., usage privileges to the alias object). A role can be granted to a list of accounts, which eases the management of privileges in multi-user shared systems. Roles granted to a user (i.e., second account) can be selectively enabled (e.g., privilege to access the materialized view) or disabled (e.g., privilege to access the source table) to allow fine-grained control of a user's privileges (Oracle3: pp. 24).
Claim 1 further recites “means for modifying the source table including deleting at least one micro-partition based on execution of a transaction and inserting at least one new micro-partition;”
Oracle supports DML (i.e., modifying) operations on the source table (Oracle3: pp. 15), but does not disclose the limitation on micro-partition; however, Viavant maintains transaction data on immutable media, such as write-once read-many media (Viavant: [0027]), and stores index on mutable media (Viavant: [0011]). In other words, new data is written once to immutable media, while index is updated to replace old data entry by new data entry, such that old data is no longer accessible, effectively deleted.
Claim 1 further recites “means for identifying whether the materialized view is stale with respect to the source table by: receiving a query directed at the materialized view and the source table, executing the query by merging the source table and the materialized view to identify modifications to the source table not reflected in the materialized view,”
The instant specification does not define “executing the query by merging the source table and the materialized view”. Examiner interprets this claim element to mean that the query is executed by considering the difference between the materialized view and its source table.
In Oracle, any DML (i.e., modification) operation on the source table will cause the corresponding materialized view to become stale. The state of a materialized view can be checked (i.e., identified) by querying the data dictionary view USER_MVIEWS regarding (i.e., directed at) the materialized view and its source table, where column STALENESS shows if it is stale or fresh (Oracle1: pp. 21).
Claim 1 further recites “scanning the source table to detect the insertion of the at least one new micro-partition, and scanning the materialized view to detect the deletion of the at least one micro-partition; means for generating an updated materialized view based on detecting the at least one new micro-partition and detecting the deletion of the at least one micro-partition; and”.
In Oracle, any DML operation (i.e., INSERT, UPDATE, DELETE) on the source table will cause the corresponding materialized view to become stale. Oracle provides three refresh (i.e., update) options for updating a materialized view (Oracle1: pp. 19-21), one of which is the FAST option that applies incremental changes to refresh the materialized view using (i.e., scanning) the information logged in the materialized view logs (Oracle1: Table 9-5). Among the incremental changes logged are INSERT (i.e., insertion of a micro-partition) and DELETE (i.e., deletion of a micro-partition).
Oracle does not disclose the limitation on micro-partition; however, Viavant maintains transaction data on immutable media and stores index on mutable media (Viavant: [0011]). A tablespace can be configured to include two sub-spaces, one for write-once media and the other for mutable media such as index and materialized views (Viavant: [0041]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Oracle with Viavant. One having ordinary skill in the art would have found motivation to incorporate immutable media in Oracle such that data integrity and security on source data is achieved without sacrificing the ease and efficiency of database queries and operations (Viavant: [0002]).
Claim 1 further recites “means for providing cross-account access rights to the updated materialized view to the second account such that the second account is given access to read the updated materialized view without copying the updated materialized view.”
An Oracle privilege to read the updated materialized view by an account (i.e., second account), but not the privilege to modify (i.e., copy) it, can be granted by the owner or a DB admin (Oracle3: pp. 13-14).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Oracle1 with Oracle3. One having ordinary skill in the art would have found motivation to utilize the privileges of Oracle3 to manage access to the materialized views of Oracle1 and their associated source tables.
Claims 11, 16 and 31 are analogous to claim 1, and are similarly rejected.

Claim 2 recites “The system of claim 1, wherein the cross-account access rights to the second account includes not giving the second account access to read the source table or write to the source table.”
Oracle1 teaches claim 1, but does not disclose this claim; however, an Oracle access privilege (i.e., read or write to the source table) possessed by an account (i.e., second account) can be revoked (i.e., not giving) from that account by the owner or a DB admin (Oracle3: pp. 13-14).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Oracle1 with Oracle3. One having ordinary skill in the art would have found motivation to utilize the privileges of Oracle3 to manage access to the materialized views of Oracle1 and their associated source tables.
Claims 12, 17 and 32 are analogous to claim 2, and are similarly rejected.

Claim 3 recites “The system of claim 1, wherein the means for identifying whether the materialized view is stale with respect to the source table comprises: means for merging the materialized view and the source table; and means for identifying whether data in the source table has been modified since a last refresh of the materialized view; wherein the system further comprises means for refreshing the materialized view with respect to the source table in response to identifying a modification to the source table since the last refresh of the materialized view.”
The instant specification does not define how to merge materialized view with source table. Examiner interprets it to mean a complete refresh of the materialized view by rerun the associated query.
In Oracle, any DML operation on the source table will cause the corresponding materialized view to become stale. Owner of the materialized view can customize refresh by when -- on commit or on demand (Oracle1: pp. 20, table 9-4) and how -- complete (i.e., merge) or applying log (i.e., identify modification since last refresh) (Oracle1: pp. 21, table 9-5).
Claims 13, 18 and 33 are analogous to claim 3, and are similarly rejected.

Claim 4 recites “The system of claim 1, further comprising: means for storing the source table associated with the first account across one or more of a plurality of storage devices that are shared across the multiple tenant database;”
In Oracle, a materialized view is defined by a SELECT query on one or more local or remote source tables (i.e., a plurality of storage devices) (Oracle1: pp. 2).
Claim 4 further recites “means for providing an execution platform associated with the first account that has read access and write access to the source table; and means for providing an execution platform associated with the second account that has read access to the materialized view.”
Oracle1 teaches claim 1, but does not disclose this claim; however, an Oracle privilege to read the materialized view by an account (i.e., second account) or to read/write to the source table by an account (i.e., first account) can be granted by the owner or a DB admin (Oracle3: pp. 13-14).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Oracle1 with Oracle3. One having ordinary skill in the art would have found motivation to utilize the privileges of Oracle3 to manage access to the materialized views of Oracle1 and their associated source tables.
Claims 21, 26 and 34 are analogous to claim 4, and are similarly rejected.

Claim 5 recites “The system of claim 4, wherein: the execution platform associated with the first account includes the means for generating the materialized view; and the execution platform associated with the first account includes the means for modifying the source table.”
Oracle1 teaches claim 4, where an Oracle materialized view is generated by CREATE MATERIALIZED VIEW statement based on a SQL SELECT query on a source table (Oracle1: pp. 10-11). A DML operation performs an INSERT, DELETE, or UPDATE of rows in the source table (Oracle3: pp. 15).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Oracle1 with Oracle3. One having ordinary skill in the art would have found motivation to utilize the privileges of Oracle3 to manage access to the materialized views of Oracle1 and their associated source tables.
Claims 22, 27 and 35 are analogous to claim 5, and are similarly rejected.

Claim 8 recites “The system of claim 1, further comprising means for defining a reference list comprising a list of one or more accounts that are eligible for receiving cross-account access rights to the materialized view.”
Oracle1 teaches claim 1, but does not disclose this claim; however, Oracle roles are named groups of related privileges. A role can be granted to a list of accounts (i.e., reference list), which eases the management of privileges in multi-user shared systems. Roles granted to a user can be selectively enabled or disabled to allow fine-grained control of a user's privileges (Oracle3: pp. 24).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Oracle1 with Oracle3. One having ordinary skill in the art would have found motivation to utilize the privileges of Oracle3 to manage access to the materialized views of Oracle1 and their associated source tables.
Claims 15, 20 and 38 are analogous to claim 8, and are similarly rejected.

Claim 9 recites “The system of claim 1, further comprising: means for receiving a request from the second account to generate the materialized view from certain data stored in the source table; means for providing the request to the first account for approval or denial; and means for providing a notification to the second account indicating whether the request was approved or denied by the first account.”
In Oracle, to create a materialized view, the creator (i.e., second account) must have the CREATE ANY MATERIALIZED VIEW privilege and SELECT privilege to the source table granted by the owner of the source table (i.e., first account) (Oracle1: pp. 50). If not, the DDL operation fails and the creator gets notified.
Claims 24, 29 and 39 are analogous to claim 9, and are similarly rejected.

Claims 6-7, 14, 19, 23, 28 and 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over Oracle1 and Oracle3 as applied to claims 1, 11, 16 and 31 respectively above, in view of Viavant and von Muhlen, and further in view of Knox. Secure Views. Effective Oracle Database 10g Security by Design, pp. 1-8, 2013 [herein “Knox”].
Claim 6 recites “The system of claim 1, further comprising means for defining view privileges for the cross-account access rights to the materialized view such that an underlying detail of the source table for the materialized view comprises a secure view definition, wherein the underlying detail of the source table comprises one or more of: a data field in the source table; a column of data in the source table; a structural element of the source table; a quantity of data in the source table; metadata for the source table; or a transaction log of modifications made to the source table.”
Oracle teaches claim 1, where an Oracle materialized view is generated by CREATE MATERIALIZED VIEW statement based on a SELECT query on a source table (Oracle1: pp. 10-11). The associated query on the source table may contain a WHERE clause on a data field, a SELECT clause on a column of data, an aggregate function such as SUM on a column (i.e., a quantity of data) (Oracle1: pp. 11, example 9-1). Every SQL statement is access controlled by a privilege, including SELECT, DML, and DDL (i.e., dictionary) statements (Oracle3: pp. 12).
Oracle does not disclose the limitation on secure view definition; however, Knox uses Oracle views to implement secure views -- to hide columns, mask data values, and/or to aggregate data to remove PII for privacy (Knox: pp. 1, para. 1).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Oracle with Knox. One having ordinary skill in the art would have found motivation to adopt Oracle materialized views in Knox’s secure view definition, to take advantage of the enhanced performance offered by materialized views.
Claims 14, 19 and 36 are analogous to claim 6, and are similarly rejected.

Claim 7 recites “The system of claim 6, wherein the means for defining the view privileges for the cross-account access rights to the materialized view comprises means for hiding the view privileges from the second account and means for making the view privileges visible to the first account.”
Oracle1 teaches claim 6, but does not disclose this claim; however, an Oracle materialized view is a schema object, its view privileges can be granted to an account (i.e., first account) or revoked (i.e., hidden) from an account (i.e., second account) by the owner or DB admin (Oracle3: pp. 13-14).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Oracle1 with Oracle3. One having ordinary skill in the art would have found motivation to utilize the privileges of Oracle3 to manage access to the materialized views of Oracle1 and their associated source tables.
		Claims 23, 28 and 37 are analogous to claim 7, and are similarly rejected.

Claims 10, 25, 30 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Oracle1 and Oracle3 as applied to claims 1, 11, 16 and 31 respectively above, in view of Viavant and von Muhlen, and further in view of Galindo-Legaria et al. Database Change Notifications: Primitives for Efficient Database Query Result Caching. VLDB Conference, 2005, pp. 1275-1278 [herein “Galindo-Legaria”].
Claim 10 recites “The system of claim 1, further comprising means for providing a notification to the second account indicating that the materialized view is stale with respect to the source table in response to identifying that the materialized view is stale with respect to the source table.”
Oracle teaches claim 1, but does not disclose this claim; however, Galindo-Legaria integrates materialized view maintenance with database notification mechanism, where the SELECT query defining a materialized view can be registered with SQL Server such that notifications are sent out whenever the view becomes stale due to a DML change in the associated source tables (Galindo-Legaria: pp. 1275, col. 2, para. 1).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Oracle with Galindo-Legaria. One having ordinary skill in the art would have found motivation to utilize Galindo-Legaria to monitor DML changes in source tables, detect changes in the corresponding materialized views, and notify users of the resulting staleness.
Claims 25, 30 and 40 are analogous to claim 10, and are similarly rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. In particular, Lawande et al. US patent 6,882,993 teaches incremental refresh of materialized views.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLY X. QIAN whose telephone number is (408)918-7599. The examiner can normally be reached Monday - Friday 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571)272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHELLY X QIAN/Examiner, Art Unit 2163                                                                                                                                                                                                        



/ALEX GOFMAN/Primary Examiner, Art Unit 2163